Case: 11-40046       Document: 00511605746         Page: 1     Date Filed: 09/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 19, 2011
                                     No. 11-40046
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

RAMON DURAN-ESPINOZA,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:10-CR-1294-3




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Ramon Duran-Espinoza has moved
for leave to withdraw and has filed a brief in accordance with Anders v. Califor-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40046   Document: 00511605746       Page: 2   Date Filed: 09/19/2011

                                No. 11-40046

nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Duran-Espinoza has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Duran-
Espinoza’s response. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2. Duran-Espinoza’s
motion for the appointment of new counsel is DENIED.




                                      2